Exhibit 10.76


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under C.F.R. § 200.84(b)(4) and 17 C.F.R. 24b-2



CAMPUSCARE® MAINTENANCE AND SUPPORT RENEWAL


RATE SCHEDULE AND TRAINING KEYS FOR CAMPUSCARE SERVICES


This document is made a part of the CampusCare Maintenance and Support
Agreement, Master Agreement, Talisma Fundraising Software Maintenance Agreement
or Talisma License and Services Agreement, as applicable, (the “Agreement”)
between Campus Management Corp. and Customer dated 02/22/2005.


Customer:    Bridgepoint Education, Inc.


Record Count/Users:    [***] ASR, [***] CRM Users


Term:     2-Year Term through December 31, 2017


CampusCare Fees:


Licensed Program
CampusCare® Premium
2016 Fees
CampusCare® Premium
2017 Fees
CampusNexus® Student
Portal
Web Services
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
CampusNexus CRM
$[***]
$[***]
Less Discount
($[***])
($[***])
Total Annual CampusCare Renewal Fees
$[***]
$[***]
Annual TAM Fees*
$[***]
$[***]
Annual PSSC Fees*
$[***]
$[***]



*Professional Services are separate and distinct from CampusCare Services, and
are subject to the terms and conditions of the PSA and relevant SOWs. See SOW
No. 205435, SOW No. 206092, and SOW No. PSISVC-207385, for details. Customer
hereby subscribes to the above SOWs through December 31, 2017.


CampusInsight Passes:


[***]
Keys:


[***]
Professional Services Hours*:
The CampusCare fees above include [***] Professional Services hours to be used
during the 2016 calendar year, and [***] Professional Services hours to be used
during the 2017 calendar year.


Payment:
Customer shall pay one payment of $[***] due by November 27, 2015.





Discounts: Customer shall receive additional discounts on the above CampusCare
Fees in the amount of $[***] for 2016 and $[***] for 2017 if Customer executes a
full scope Infrastructure as a Service Agreement for its production environment
and a Managed Services SOW with CMC, which discounts shall be prorated quarterly
based on the date Customer executes such Infrastructure as a Service Agreement.
By way of example, if Customer executes the IaaS Agreement in the second
calendar quarter, Customer shall receive a prorated discount of 75% of $[***]
for that year.
The above discounts are contingent on timely payments and no default under the
Agreement.




See the following page for terms and conditions.














CampusCare Renewal 2016    Page 1    Confidential
TA-110615


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




BRIDGEPOINT EDUCATION, INC.
 
CAMPUS MANAGEMENT CORP.
 
 
 
 
 
 
 
By:
 
/s/ Thomas Ashbrook
 
By:
 
/s/ Anders Nessen
 
 
 
 
 
 
 
Print:
 
Thomas Ashbrook
 
Print:
 
Anders Nessen
 
 
 
 
 
 
 
Title:    
 
EVP/CIO
 
Title:    
 
CFO
 
 
 
 
 
 
 
Date:
 
1/20/16
 
Date:
 
1/20/16



ADDITIONAL TERMS


CampusCare Services are subject to the terms and conditions in the Agreement and
this CampusCare Renewal. The terms below shall continue in effect for each
renewal term hereafter.


CampusCare Premium. CampusCare Premium features off-hour system upgrades for
production environments and free emergency support, plus free passes to
CampusInsight for CampusVue® Student or CampusNexus® Student customers.


CampusCare Premium is not available for CampusLink Web Services.


CampusCare Premium customers will receive 15% off Professional Services list T&M
fees for SOWs and Change Orders signed during the renewal term. This excludes
any Fixed Fee services, PSSCs, and CampusInsight training courses. This discount
shall not be applied retroactively, and shall not be combined with other
discounts. Customer must be in good standing at the time discount is applied.


CampusCare Premium customers will receive upgrades for up to 2 additional named
non-production environments for CampusVue, Student and CampusNexus Student and
database refreshes in conjunction with the upgrades. Upgrades shall be performed
Monday – Friday (excluding holidays), 8 a.m. – 5 p.m. ET. Support for
non-production environments is not included.


End User Support Coordinator. CMC and Customer shall mutually designate a person
as Customer’s End User Support Coordinator (“EUSC”) to coordinate routine
end-user support concerning the Licensed Program. End-users must refer all
inquiries regarding the Licensed Program to the EUSC. After consultation with
the end-user and determining that the inquiry involves a problem in the Licensed
Program, the EUSC may contact CMC and request, and CMC shall provide, the
CampusCare Services described in the Agreement.


Exclusions. Support covers production environments. Unless otherwise agreed to
via a separate addendum, CampusCare Services excludes the following: (i)
services and support to update and maintain non-production environments (such as
testing and development environments); (ii) support of integrations, (iii)
issues related to reconfiguration of the Licensed Program as a direct result of
sizing/space related issues, restoring/re-installing/re-implementing production
server components, restoring corrupt databases, performance of business
functions such as creation/configuration of rules/teams/reports, or modification
and/or manipulation of the Licensed Program including, but not limited to,
stored procedures, predefined routines, installation of scripts, standard/custom
reports, and data written to the Licensed Program from Third Parties Products,
as applicable.


The annual CampusCare fee includes CMC’s provision of Releases to Talisma® CRM,
CampusNexus® CRM, and Talisma® Fundraising, but installation and implementation
of the Releases is not included as part of the annual fee, notwithstanding
anything to the contrary in the Agreement and Exhibits thereto. The foregoing
does not apply to Talisma® Fundraising sold in conjunction with CampusVue®
Student.


With respect to Talisma CRM and CampusNexus CRM installation of Releases or
upgrades, CMC highly recommends Customer engage CMC's professional services
organization for assistance when installing Releases or upgrades for Talisma
products. Any issues or problems arising out of Customer configuring and
installing a Release or upgrade are not covered under CampusCare Services. If
the software has been customized, the Release or upgrade may cause system
failures. Any problems with customizations that Customer reports to CMC that are
related to or caused by the Release or upgrade are not covered under CampusCare
Services.


Customer acknowledges and agrees that any issues arising or related to work
performed by Customer or any third parties is expressly not covered under the
warranties, remedies and indemnity provisions under the license and service
agreements. Any resources expended by CMC with respect to such issues, or
discovered to be caused by such issues (for example, problem analyses, support,
re-work, etc.),



CampusCare Renewal 2016    Page 2    Confidential
TA-110615

--------------------------------------------------------------------------------




shall be billed to and paid by Customer at CMC’s standard hourly rates on a T&M
basis commencing from the initial support request, and Customer shall promptly
pay such support charges.


Should CMC provide technical support in connection with problems that are beyond
the scope of the CampusCare Services, that are not Errors in the Licensed
Programs, or for any incremental services, then Customer shall pay for any such
services on a T&M basis and may be contracted for separately.


Severity Level Descriptions. Severity Level Descriptions posted at
http://www.campusmanagement.com/EN-US/aboutUs/Pages/Incident-Severity.aspx shall
replace severity descriptions in the Agreement, and are subject to change.


Keys. Training keys are to be used exclusively for training through the Learning
Center and CampusInsight User Conference pre-conference training.


Late Payment. Customer acknowledges and agrees that any delinquent payment owed
to CMC, under this or any other agreement, may result in suspension of
CampusCare Services and other services until all outstanding amounts due are
paid in full.


Taxes. Customer shall promptly pay, indemnify and hold CMC harmless from all
sales, use, gross receipts, GST, value-added, personal property or other tax or
levy (including interest and penalties) imposed on the services and deliverables
which have been or will be provided under any agreements, other than taxes on
the net income or profits of CMC. Subject to any applicable laws, the foregoing
shall not apply to the extent Customer is formed as a not for profit
organization and promptly provides CMC an applicable tax exempt certificate. All
prices quoted are net of taxes.


PRIVACY PROTECTION


Do not send unsolicited personally identifiable information (“PII”) to CMC, and
in any event do not send PII to CMC except by secure transfer and in a manner
officially authorized by CMC.







CampusCare Renewal 2016    Page 3    Confidential
TA-110615